Case 2:19-cr-00346-AGR Document 16 Filed 07/03/19 Page 1 of 1 Page ID #:44
                                                               r LED


                                                      2019 JUL -3 All 10:14
 Memorandum
                                                              'LOS ANCiEtif;
  GR. 11 - 196 (PO              A-61Z
                                                      BY
 Subject:                                             Date:

 United States v. CLINT ERIN                          July 2, 2019
 RASSCHAERT

 To:                                                  From:

 KlRY K. GRAY                                         MIRI SONG
 Clerk, United States District Court                  Assistant United States Attorney
 Central District of California                       Criminal Division

For purposes of determining whether the above-referenced matter, being filed on July 2, 2019:

(a)         should be assigned to the Honorable Andre Birotte Jr., it

            El is

            El is not

        a matter that was pending in the United States Attorney's Office (USAO) on or before
        August 8, 2014, the date the Honorable Andre Birotte Jr. resigned from his position as the
        United States Attorney for the Central District of California.

(b)     should be assigned to the Honorable Michael W. Fitzgerald, it

            Lis

            El is not

        (1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO 's
        National Security Division on or before August 3, 2015; (2) a matter pending in the
        USAO 's National Security Section in the USAO '5 Criminal Division on or before August
        3, 2015, or a matter in which the National Security Section was previously involved; (3) a
        matter pending in the USAO's National Security Division on or after September 14,
        2016; or (4) a matter in which Assistant United States Attorney Patrick R. Fitzgerald is or
        has been personally involved or on which he has personally consulted while employed in
        the USAO.



                                                      MIRT- SONG
                                                       /
                                                      Assistant United Sta es Attorney
